— Case - 1: 19-cv-02691-PKC Document 26 Filed 10/25/19 Page

       

UNITED STATES DISTRICT COURT act 78 au

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

MARC TETRO PRO SE OFFICE

(in the space above enter ihe full name(s) of the petitioner(s).) 1:19 ui? Civ. 02691 ase CDC)
-against-

ANN TREBOUX APPLICATION FOR THE COURT

TO REQUEST COUNSEL
PURSUANT TO -§-3006A@)

 

     

 

 

 

 

 
 
 
  

tat

A if)

wut Bo Us N su LN r Cy or i

(in the space above enfer the full name(s) of the defendant(s)/respondent(s}:t" re yl eC ‘ALL i_¢ ue it Le La .
_ ELL: ee ho Ces _ rr 1

eye dhe seen
TO cocosenneenenememmnen amen

eens

 

pro Shee, Lo LASTS

  

 

 

 

 

I, ANN TREBOUX . (printidy type\ Your name) ame aparty- ii this ¢ase se and fi
am unable to afford the services of an attorney. I here) request the Court to grant my Lequcstas@netie” abl
counsel to represent me in this proceedings. Feiner naa t «pyre pe Se
l. In support of my application, I provide the following information:

A. Explain why you feel you need a lawyer in this case. (Use additional paper if

necessary)
SEE ATTACHED
B. Explain what steps you have taken to find an attorney and with what results. Use

additional paper if necessary)
ARTHUR LEHMAN AGREED TO TRY TO SETTLE THIS CASE. HE MADE TWO OFFERS WHICH WERE

 

REJECTED, HE IS RETIRING AND DID NOT WANT TO PUT IN AN APPEARANCE. | WENT TO THE NYLAG

 

CLINIC OVER 20 TIMES AND GOT WRONG ADVICE FROM INTERNTS THERE.

 

c. If you need a lawyer who speaks in a language other than English, state what|language

you speak;

 

Rev. 10/2010 bn Crapo ool (flortsg. Pte ae too

a. DEW p. ZO DADHOE

ELI, UECT 4-~ 202

 
wes Case 1:19-cv-02691-PKC Document 26 Filed 10/25/19 Page 2 of 3

MARC TETRO v ANN TREBOUX
1:19-ev-02583

I request that the Court appoint a lawyer in the case. I have been homeless for over two years
and can not afford a lawyer. I went to the NYLAG legal clinic in the basement of your
courthouse about 20 times. I got the wrong answers to my questions from the interns there. When
I asked to speak to a lawyer, I was told, “no”. I had about 20 phone consultations with lawyers
and the cost was far too much for me.

This case has caused me a lot of stress, I don’t have access to the PACER system and the US
District Courts in northern California don’t have access to the PACER documents in your —
courthouse. I recently got out of the hospital. I was hit by a car. I don’t have the money right now
to travel to New York for an appearance on December 4, 2019. I request to do it by phone. My
phone is 646-952-1175.

I have not been served on this case and the Motion for Alternative Service filed by plaintiff
does not mention my email: trebouxann@yahoo.com. Plaintiff got that email from DCA
Margaret Baumgartner of the SF City Attorney’s Office. She should not have given that
information to the plaintiff. I am the Appellant in a case in the California Court of Appeal. Anne
Trickey, claimed I assaulted her on June 15, 2018 while she took photos at Marc Tetro’s behest.
These photos appear in the initial complaint in the case before you. They were not taken in 2017
but in 2018 by Anne Trickey. |

Judge Castel, I was not selling “counterfeits” on March 3, 2019 on 5" Avenue. I was selling
authentic prints. I was there once for less than three hours. Tetro has a copyright for 17 images
not 50. They refuse to settle this case and want to put more allegations on me. I don’t have a_

where house or an inventory of counterfeit prints. Please appoint me a lawyer so that I may

prepare a defense.

oy Dated: October 19, 2019
Ms Me pb

 
 

 

+

f3*

‘26 Filed 10/25/19 “Page 36

Case 1:19-cv-02691-PKC Document

a

 

Se ee

 

 

 

2
3.
=
3
:
zz
=
%
g
g
8

 

* IP DATE: 190CT19
 ¢g48) 952-1175 SH 5 20 LB
Porro ace Loo1 9a0/SsF 02021
ST UNIT 738
aoa BILL CREDIT CARD

‘
Ae FRANCISCO, CA g4104 . ol
r JENIED STATES US.

1 PRO SE INTAKE UNIT
40 FOLEY SQUARE RM 105

NEW. YORK NY 10007 3

—o000
(ong) 00 ee
pa:

it Hurst Wil ' tt mn ALNUUTULL VTE HS Ii. F ed EX

I Express
q

Oe Wek i

i WED — 2 00T £30P,
x.c0m, OF contact your nearest Fedo TRK# TRE 7803 7259 1973 EXPRESS SAVER

©) 2018 FedEx 195475/155476 REV 418 x A p CT A | __ {nar

phe

    

4
E
Z
|

od
‘i
4

     

Jpg27 FOS 1Ho Tue

 
 

Guide, or conditions of meee ae a8.

 

 

For-mote. information on Fel Exoress:servisés solitons,

Jocations, qo to to fede EO

 

1 Foamaene a Fatale inoe

pete

wo pret e lal a Raed

2%,
ae |
See how FedEx connects the world in responsible and resource,
environment. fedex.com. doin a aur eiforts by recycling this:Fe

 

 

atineperommaaersee 2

 
